NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted May 19, 2020*
                                      Decided May 20, 2020

                                                Before

                          JOEL M. FLAUM, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          AMY C. BARRETT, Circuit Judge

No. 19-2861

ISAAC S. ATKINS,                                          Appeal from the United States District
     Plaintiff-Appellant,                                 Court for the Southern District of Indiana,
                                                          New Albany Division.

        v.                                                No. 4:18-cv-00193-RLY-DML

ANDREW M. SAUL, Commissioner of                           Richard L. Young,
Social Security,                                          Judge.
       Defendant-Appellee.

                                              ORDER

        Isaac Atkins, who applied for disability benefits based chiefly on his complaints
of hypersensitivity to chemicals and electromagnetic fields, appeals the district court’s
judgment upholding the denial of benefits. As the administrative law judge’s and
district judge’s thorough and attentive decisions establish, the ALJ’s ruling that Atkins
was not disabled is supported by substantial evidence. We affirm.


        * We have agreed to decide this case without oral argument because the briefs and record
adequately present the facts and legal arguments, and oral argument would not significantly aid the
court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2861                                                                          Page 2

       In 2014, Atkins (at the time 21 years old), applied for child’s insurance benefits
and supplemental security income based on disability, alleging an onset date of
January 29, 1993, the date of his birth. Atkins’s mother prepared and submitted the
applications on his behalf. Atkins, who was homeschooled through the tenth grade, had
never worked and claimed he was unable to because of environmental allergies/illness,
a heart condition, multiple chemical sensitivities, electromagnetic hypersensitivity,
intolerance to heat and humidity, chronic fatigue, prescription drug allergies, allergy-
induced sinus pressure, arthritis, sick building syndrome, and an allergy to vehicles.

        Despite the alleged onset date, the medical record begins in December 2014 (after
Atkins applied for benefits) when Atkins saw Dr. David Matlock, a family physician,
for a physical. Atkins complained of fatigue, allergies, and feeling sick in the car but did
not report any pain. He told Dr. Matlock that he went on one-hour walks daily.
Dr. Matlock noted that Atkins had a “very odd, flat affect” but a normal physical
examination. He recorded difficulty with interviewing Atkins because his mother and
sister exhibited “bizarre” behavior and did “most of the talking.”

       The same month, a state-agency consultative physician, Dr. Diane Elrod,
examined Atkins. His mother again led the conversation and said Atkins sought
benefits because of his environmental illness and chemical/electromagnetic
hypersensitivity. Dr. Elrod found no abnormal physical results but documented that
Atkins had difficulty communicating with anyone other than his mother, describing his
speech “like that of a four-year old boy.” But she also noted that Atkins spoke fluently,
could follow simple and complex directions, and had a pleasant and cooperative
demeanor. She opined that he was physically healthy but “compromised socially.”

       A month later, in January 2015, a state-agency consultative psychologist, Gary
Maryman, examined Atkins. Atkins told Dr. Maryman that he helped tend to the
family’s animals, including dogs and chickens; sometimes helped wash dishes; liked to
read and sometimes went to the library; and did not watch television or learn to use a
computer because of electric radiation. According to Dr. Maryman, Atkins’s speech was
“difficult to understand at times” as he tended to speak in a low volume and his
articulation “showed some impairment.” Nonetheless, Atkins was friendly, polite, and
cooperative, “related pretty well,” and displayed an unremarkable mood. Nor did he
“seem to suffer” from the fluorescent lights “beaming down on him.” Dr. Maryman
diagnosed Atkins with “Phonological Disorder, moderate.” He opined that Atkins
might have some limitations in interacting with the general public but should be able to
No. 19-2861                                                                          Page 3

work in a low to medium stress environment following simple to somewhat more
complicated instructions.

      Atkins returned to Dr. Matlock in February 2015 complaining of sinus pressure,
chronic fatigue, and a rash. Dr. Matlock diagnosed Atkins with acne and allergic rhinitis
and prescribed medication for both. He also provided a referral to a geneticist at the
urging of Atkins’s mother but advised that it was “impossible” to be allergic to “all”
chemicals and that he did not believe Atkins was allergic to electricity.

        Atkins then switched to Dr. Reggie D. Lyell as his family doctor. Dr. Lyell wrote
letters in July 2015 and March 2016 stating Atkins could not work due to a long-
undiagnosed condition involving environmental allergies. Dr. Lyell also provided
referrals to several specialists. First, Atkins saw a cardiologist who observed a soft heart
murmur. But an electrocardiogram and chest x-ray performed later that month were
both unremarkable. He also saw a pulmonologist who found normal results other than
some clubbing of Atkins’s fingernails and a possible mild obstructive lung defect that
could be addressed by using an inhaler as needed. The pulmonologist suggested that
Atkins minimize his “allergen/antigen exposure” and “avoid exposure to dust, smoke,
fumes and chemicals,” but advised him to “stay active.”

       Atkins then saw Dr. Stuart White, an allergist and immunologist, in March 2016,
September 2017, and March 2017. An allergy test came back negative other than for a
moderate reaction to mold and mild reaction to dogs. Dr. White noted moderate nasal
swelling and concluded that Atkins had perennial allergic rhinitis, perennial allergic
conjunctivitis, and mild persistent asthma. He planned to check “immune labs,”
advised Atkins to avoid chemicals, preservatives, or electricity that caused him
problems, and prescribed allergy medicine. At a follow-up visit, Dr. White further
diagnosed Atkins with nonfamilial hypogammaglobulinemia (a condition where the
immune system does not make enough antibodies). Overall, Dr. White found Atkins
had minimal or no symptoms and that his conditions were “well-controlled.”

        Atkins visited several other providers, none of whom documented any
significant conditions. Two different neurologists—one in November 2016 and another
a few months later—found no evidence of a neurological disorder. One suspected that
Atkins might have a connective tissue disorder, but that was ruled out by later testing.
In January 2017, an oncologist/hematologist evaluated Atkins for mild polycythemia (an
elevated number of red blood cells) because of an earlier blood test, but repeat testing
showed an improved blood count; thus, polycythemia “was not confirmed.”
No. 19-2861                                                                             Page 4

      Two non-examining medical doctors and two psychologists reviewed Atkins’s
medical records as state-agency consultants, initially in January 2015 and then again on
reconsideration in April 2015. At both stages, they found “insufficient evidence” to
conclude that Atkins had any severe physical or mental impairments.

       At an April 2017 hearing before an ALJ, Atkins was accompanied by his mother
and sister. He designated his sister as his representative after waiving his right to an
attorney. Atkins testified that he had asthma, for which he used an inhaler. He also said
he experienced fatigue, which he rated as a seven on a scale of ten. Whenever he was
exposed to “chemicals,” he felt weakness and pain and could not digest his food. He
also described joint pain and said he was scheduled to see a rheumatologist soon. A
vocational expert testified that a person of Atkins’s age, work history, and educational
background, with no exertional limitations, who was limited to no more than occasional
oral communication and no exposure to dust, fumes, odors, or gases would be capable
of performing jobs available in the national economy. If the same individual could not
tolerate commercial building lighting, however, he would be precluded from all work.

        At step one of the familiar five-step analysis, see 20 C.F.R. §§ 404.1520(a),
416.920(a), the ALJ recognized that Atkins had no work history. At step two, the ALJ
found that Atkins had as medically determinable impairments “asthma, heart murmur,
reactive polycythemia, and [a] phonological disorder,” see id. §§ 404.1521, 416.921, but
concluded that those impairments, alone or in combination, did not significantly limit
his “ability to perform basic work-related activities for 12 consecutive months,” and
Atkins thus did “not have a severe impairment or combination of impairments.”
See id. §§ 404.1522, 416.922. Therefore, the ALJ concluded, Atkins was not disabled.
See id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). He denied benefits without addressing the
remaining three steps. On appeal, Atkins argues that the ALJ erred in not formulating a
residual functional capacity or considering the vocational expert’s testimony, but the
ALJ did not need to. See id. §§ 404.1520(a)(4), 416.920(a)(4); Clifford v. Apfel, 227 F.3d 863,
868 (7th Cir. 2000) (inquiry ends when claimant fails to meet any of the five steps).

       In support of his finding of no severe impairments, the ALJ acknowledged that
Atkins primarily based his application on environmental allergies and hypersensitivity
but stated that “no clinical findings, diagnoses, or objective medical evidence”
explained “the wide range of symptoms and limitations alleged.” Further, “the exam
findings and work-up we have all point to no significant limitations.” In addition to the
medical record, the ALJ cited Atkins’s testimony and other evidence about a “relatively
wide range of daily activities” including going outside several times per day, taking
No. 19-2861                                                                                          Page 5

hour-long walks, getting rides into town (Atkins has no driver’s license), doing
yardwork and other chores, and playing games with his family.

       The ALJ accorded great weight to the opinions of the agency’s reviewing
physicians and psychologists, finding their no-impairment assessments consistent with
the medical evidence. He gave little weight to the statements from Dr. Lyell that Atkins
was unable to work, finding them unsupported by any clinical findings or other
objective evidence. Although the ALJ remarked that the consultative physician and
psychologist noted “some speech difficulties” and that Dr. Matlock noted an odd affect,
he concluded that other examinations covering a broader period appeared normal in
this regard: several doctors had found Atkins’s mood, affect, speech, and tone to be
normal. Thus, the ALJ concluded, “any underlying phonological disorder appears so
mild as to cause no significant functional limitations.”

       Atkins sought review from the Appeals Council and submitted medical records
from a rheumatologist he saw after his hearing. The records listed acrocyanosis (a
vascular disorder causing blue discoloration in the extremities) as an active problem
potentially related to joint hypermobility and a high level of a certain muscle enzyme,
but nothing else abnormal. The Appeals Council denied review, making the ALJ’s
decision the Commissioner’s final decision. See Jozefyk v. Berryhill, 923 F.3d 492, 496
(7th Cir. 2019). The district court, which declined Atkins’s request for recruited counsel,
upheld the ALJ’s decision, determining that substantial evidence supported the
conclusion that Atkins had not established a severe impairment.

        On appeal, Atkins first argues that the ALJ selectively considered the medical
evidence and disregarded his disabling environmental allergies and hypersensitivity to
chemicals and electromagnetic fields.1 We disagree. The ALJ acknowledged these
alleged conditions, and that Atkins said they resulted in excessive fatigue, difficulty
lifting, concentration and memory problems, and left him housebound. The ALJ went
on to conclude, however, that there was no objective evidence that any medically
determinable impairment caused those symptoms.

        The record supports that conclusion. To satisfy step two, an impairment must
result from “abnormalities that can be shown by medically acceptable clinical and
laboratory diagnostic techniques.” 20 C.F.R. §§ 404.1521, 416.921. In other words, an


        1Atkins’s sister prepared his appellate brief. Although non-lawyers cannot represent anyone but
themselves, Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013), Atkins also signed the brief,
and we therefore consider it his submission. See Shah v. Comm'r, 790 F.3d 767, 768 n.1 (7th Cir. 2015).
No. 19-2861                                                                                     Page 6

impairment “must be established by objective medical evidence from an acceptable
medical source,” and a claimant’s “statement of symptoms” is not enough. Id. The
burden of proof is on the claimant at step two. See Ghiselli v. Colvin, 837 F.3d 771, 776
(7th Cir. 2016). The ALJ recounted the medical record in detail and concluded, correctly,
that no doctor diagnosed environmental allergies or hypersensitivities or found clinical
or laboratory support for them. Atkins does not point to any supporting medical
evidence that the ALJ overlooked. To the extent that he cites new medical records or
summaries of his ongoing treatment, we do not consider those. Records that were not
available to the ALJ (or even the Appeal Board) cannot be used to challenge the ALJ's
decision. See 42 U.S.C. § 405(g); Stepp v. Colvin, 795 F.3d 711, 721 n.2 (7th Cir. 2015).

       Atkins also asserts that the ALJ improperly discounted his subjective complaints
as “not entirely credible,” a formulation this court has described as “meaningless
boilerplate.” Parker v. Astrue, 597 F.3d 920, 921–22 (7th Cir. 2010). But that is so only
when the ALJ substitutes it for a full explanation of why credibility is lacking.
See Martinez v. Astrue, 630 F.3d 693, 696 (7th Cir. 2011). Here, the ALJ “otherwise
explained his conclusion adequately.” See Filus v. Astrue, 694 F.3d 863, 868 (7th Cir.
2012). He explained that the objective medical evidence and Atkins’s daily activities did
not corroborate his subjective symptoms. See Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir.
2004). Specifically, the ALJ explained that: several physical examinations showed
normal results; cognitive examinations were mostly normal; the agency doctors
identified no impairment; the many specialists Atkins saw found nothing other than
mild abnormalities; Atkins was comfortable during his examinations and was pleasant
and cooperative throughout; and there was no evidence that Atkins’s alleged symptoms
had ever required medical intervention. In short, no doctor had diagnosed, or even
observed, the severe symptoms Atkins (or his family members) complained of.2

        We next consider Atkins’s assertion that the ALJ disregarded treating doctors
who directed Atkins to remain housebound. Atkins does not identify these doctors, but
we presume he means Dr. Lyell and Dr. White. Dr. Lyell wrote two letters stating that
Atkins was unable to work because of undiagnosed environmental allergies. The ALJ
reasonably gave these letters little weight, because they were unsupported by any
clinical findings and were inconsistent with the medical evidence. See 20 C.F.R.
§§ 404.1527(c), (d)(1), 416.927(c), (d)(1); Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008).
Dr. White did advise Atkins at his first appointment not to expose himself to chemicals


        2To the extent the record contains evidence of speech or social impairments, Atkins has never
claimed disability based on such limitations.
No. 19-2861                                                                             Page 7

or electricity that triggered his sensitivities. At later visits, though, he did not repeat that
suggestion; he found Atkins’s allergies and asthma were well-controlled by treatment,
producing mild or no symptoms. The ALJ’s conclusions, then, are not inconsistent with
Dr. White’s treatment records overall (much less, the entirety of the medical evidence).

       Next, Atkins asserts that the ALJ did not develop a full and fair record because
he did not send Atkins to an expert who specialized in his alleged conditions. The two
examining consultants, Atkins reasons, lacked the correct expertise. An ALJ may order
additional consultative examinations if medical evidence about a claimed impairment is
insufficient. See 20 C.F.R. §§ 404.1519a, 416.917. Here, however, the ALJ had an
adequate record: The Agency had already ordered physical and mental consultative
examinations, and Atkins submitted records from specialists including a cardiologist,
immunologist/allergist, pulmonologist, hematologist, and two neurologists. We see no
gap in the record that the ALJ was obligated to fill. See Nelms v. Astrue, 553 F.3d 1093,
1098 (7th Cir. 2009); Skinner v. Astrue, 478 F.3d 836, 844 (7th Cir. 2007).

        Finally, Atkins contends that the district court abused its discretion by denying
his request for recruited counsel on the ground that he had not demonstrated a good-
faith effort to hire counsel. Atkins says he was unaware of such a requirement. The
order denying the motion for counsel, however, informed him that he needed to make
reasonable attempts to obtain counsel independently. Armed with that explanation,
Atkins never filed a renewed motion. (He has now provided correspondence with
several attorneys, but it is all dated after the district court’s denial of his request.) The
court did not err. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc).

       Atkins’s other arguments require little attention. Many of his claims—for
example, that an identity thief has been drawing from his parents’ Social Security
benefits and that the Agency did not produce a certain form after his initial denial,
among others—are beyond the scope of this appeal under 42 U.S.C. § 405(g), which
limits our review to the ALJ’s substantive decision denying benefits. We have
considered Atkins’s remaining arguments, including a challenge to the ALJ’s
characterization and weighing of Atkins’s daily activities, and none has merit.

                                                                                   AFFIRMED